*843Opinión concurrente del
Juez Asociado Sr. Santana Becerra.
Al concurrir en la decisión de este caso deseo exponer las siguientes consideraciones que a mi juicio justifican la norma adicional que creo debe establecerse, a la cual me referiré más adelante.
Ni el expediente ante el- Tribunal de Instancia ni el de este' Tribunal, contienen constancia alguna, como un hecho, de que el. acusado se negara a someterse a un análisis de su sangre .u orina. Tampoco hay estipulación de las partes, en ese sentido. Es cierto que la Sala sentenciadora en la Resolución que revisamos expresó que el Juez de Paz que determinó causa probable se incautó de la licencia del acu-sado “al éste negarse a someterse al examen químico que se le requiriera.” No sabemos la fuente ya que el récord taquigráfico en que se discutió el incidente relativo a la devo-lución de la licencia por razón de inconstitucionalidad de la disposición de ley en virtud de la cual se le quitó, no contiene expresión alguna sobre el particular. Sin embargo, tanto en la petición de certiorari como en su alegato ante nos el Procurador General expone que el acusado se negó a que se le sacara una muestra de sangre u orina, y par-tiendo de esa situación de hecho discute las cuestiones en-vueltas. El acusado no ha aceptado ni negado esas expre-siones de la Sala sentenciadora y del Procurador, y queda el hecho que en efecto su licencia le fue quitada al deter-minarse causa probable. Asumo, por lo tanto, que eso fue lo que ocurrió, pues de lo contrario, de no haber existido negativa a someterse al análisis, la Sala sentenciadora podía haber dispuesto del incidente sin necesidad de entrar en la cuestión constitucional.(1)
*844Pero antes de continuar, me he visto precisado a disipar una duda surgida en mí mismo en cuanto a la interpretación de la disposición de ley que aquí se ataca por inconstitucional, que es la Sección 5-804 (b) de la Ley Núm. 141 de 20 de julio de 1960 — Ley de Vehículos y Tránsito — , después de la enmienda sufrida por dicha sección por la Ley Núm. 94 de 21 de junio de 1961. Al evaluar el planteamiento consti-tucional a ser decidido para mí es de fundamental impor-tancia, que va al tuétano mismo del problema, el hecho de si esta sección requiere que el magistrado que determina causa probable se incaute de inmediato de la licencia en todos los casos en que hubiere determinado que se ha condu-cido un vehículo en estado de embriaguez aunque el detenido no haya puesto reparo alguno en someterse al análisis quí-mico o si autoriza tal incautación sólo en aquellos casos en que, determinando causa probable, el detenido haya rehusado someterse al examen. La importancia que para mí tiene una u otra interpretación la expondré luego.
La Sección 5-804 de la Ley de Vehículos y Tránsito de 1960 titulada dicha sección por el propio legislador “Proce-dimiento que habrá de observarse cuando la persona arres-tada se negare, a someterse al análisis químico”, dispuso en el inciso (a) que toda persona detenida por conducir un vehículo bajo los efectos de bebidas embriagantes puede rehusar someterse al análisis químico. Según el inciso (b) si el detenido se negaba a someterse al análisis, éste no le sería hecho, y sería conducido ante un magistrado. El *845magistrado tomaría las declaraciones juradas que menciona dicho inciso incluyendo las de cualesquiera otras personas interesadas o que hubieren presenciado a la persona detenida conduciendo el vehículo de motor bajo los efectos de bebidas embriagantes, y si encontraba causa probable, ordenaría la radicación de la correspondiente denuncia o acusación y expediría orden de arresto, debiendo ocupar en el acto la licencio, de conducir que posea el detenido o arrestado. Según el inciso (c) de la Sección 5-804, en el acto del juicio el magistrado debe disponer la suspensión de la licencia por no más de dos años cuando determine por la evidencia que el acusado no estuvo justificado al negarse a someterse al aná-lisis químico.
La Sección 5-804 según se aprobó originalmente en el 1960 no deja la más leve duda de que la ocupación de la licencia de conductor en el acto de determinar causa probable procedía única y exclusivamente en aquellos casos en que el detenido hubiere rehusado someterse al análisis químico. Pero, con motivo de la enmienda del inciso (b) de la Sec-ción 5-804 por la Ley Núm. 94 de 1961, la parte pertinente dispuso entonces así:
“En todos los casos, si el Magistrado considerare que existe causa probable de la comisión del delito por la persona detenida, expedirá la orden de arresto de rigor, debiendo ocupar en el acto la licencia de conducir que posea el detenido o arrestado.”
Al igual que la disposición original, esta expresión legis-lativa forma parte de la propia Sección 5-804 en donde el legislador estableció el procedimiento a observarse cuando la persona arrestada se negare a someterse al análisis. En otras palabras, la duda la hizo surgir la frase “en todos los casos” que aparece con la enmienda de 1961, en cuanto a si fue la intención legislativa el que la licencia se ocupase en todos los casos en que el magistrado determinare causa probable de conducción en estado de embriaguez, lo mismo cuando el detenido se hubiese sometido al análisis químico *846como cuando lo hubiere rehusado, o si por el contrario, sólo en aquellos casos de negativa, como lo era bajo la disposición original. El historial legislativo de la Ley Núm. 94 de 1961, que fue el Proyecto de la Cámara 270, el Informe de la Comi-sión de lo Jurídico de ese Cuerpo, y la discusión legislativa durante el proceso de su aprobación, me han disipado toda duda al efecto, y es mi criterio que aun después de la en-mienda de 1961, la ocupación de la licencia en el acto de determinar causa probable quedó autorizada, como en la ley original, sólo en aquellos casos en que la persona detenida hubiere rehusado el análisis químico. El significado de la frase “en todos los casos” y la intención del legislador quedó para mí perfectamente aclarado durante el .proceso legislativo.
El objetivo primordial que tuvo el Proyecto de la Cámara 270 fue darle intervención al Fiscal en la etapa inicial de determinación de causa probable debido a que ya se había dispuesto que estos casos de conducción en estado de embria-guez se tramitaran ante el Tribunal Superior y no ante el de Distrito. El Proyecto 270 enmendaba el inciso (c) de la Sección 5-803 de la ley de 1960 para concederle ahora al Fiscal, además de al magistrado, y a los funcionarios poli-cíacos, autoridad para requerirle al detenido que se someta al análisis. También enmendó el inciso (h) de dicha Sec-ción 5-803 al efecto de que el resultado del análisis químico fuera enviado al Fiscal del Distrito correspondiente, en lugar de a la Secretaría del Tribunal de Distrito. El Proyecto 270 enmendaba también el inciso (b) de la Sección 5-804 para incluir ahora al Fiscal, además de al magistrado, como persona ante quien puede ser conducido el detenido que ha rehusado el análisis, autorizándose al Fiscal al igual que al magistrado, a hacer la investigación y tomar declaraciones. Se eliminó la disposición que imponía al magistrado la obli-gación de ordenar la radicación de la denuncia o acusación.
*847En el Informe de la Comisión de lo Jurídico de la Cámara, sobre el Proyecto 270 se dijo:
“El Artículo VIII de la Ley de Vehículos y Tránsito, provee el procedimiento para las investigaciones en los casos en que las personas detenidas por el delito de conducir o hacer funcionar un vehículo bajo los efectos de bebidas embriagantes se nieguen a someterse al análisis químico de su aliento, su sangre u orina.



En relación con el procedimiento antes mencionado Vuestra Comisión entiende que los Fiscales, que tienen bajo la Ley la responsabilidad de formular y sostener las acusaciones en el Tribunal Superior, deben tener también la facultad de requerir a los detenidos que se someten a cualesquiera de los análisis quí-micos de su sangre, aliento u orina, a recibir los informes sobre el resultado de dichos análisis, y a tomar las declaraciones jura-das a que anteriormente se ha hecho referencia.
El P. de la C. 270 dispone que en los casos en que un fiscal tome dichas declaraciones, si del examen de los testigos que hubieren declarado resultare que se ha cometido una infracción a las disposiciones del susodicho Artículo VIII y que hay causa suficiente para creer que la persona detenida o arrestada es culpable de su perpetración, el Fiscal someterá a un Magistrado la evidencia que así hubiere obtenido a fin de que éste determine causa probable de la comisión del delito. También se dispone que la causa probable será determinada en todos los casos por el Magistrado, quien expedirá contra ésta la orden de arresto de rigor, debiendo ocupar en el acto la licencia de conducir que posea el detenido o arrestado.” (Subrayado nuestro.) Diario de Sesiones (Cámara) Mayo 16, 1961 — Págs. 1250-1251.
Cualquier duda que aun quedara en cuanto al significado de la frase “en todos los casos” y a que la intención legislativa original al efecto de que sólo se ocupa la licencia en los casos en que hubiere una negativa a someterse al análisis por parte del conductor no fue alterada, se disipa definitivamente con la lectura de la discusión del Proyecto 270 en el hemiciclo del Senado. Se usó dicha frase para incluir tanto aquellos casos en que interviene el magistrado como en los que inter-viene el Fiscal, autorizado ahora para intervenir. Diario de Sesiones (Senado) Mayo 25, 1961, Págs. 1605-1607.
*848A los efectos de evaluar el planteamiento constitucional presentado, para mí el hecho aclarado tiene singular impor-tancia, ya que la acción drástica de la ocupación de la licen-cia en la etapa de la determinación de causa probable no respondería primordialmente a una intención legislativa de darle al público la máxima protección “congelando” y sacando de circulación de inmediato a un conductor a quien se le ha hallado causa probable de guiar en estado de embriaguez. Que no responde a tal protección pública inmediata ío de-muestra el hecho de que no importa el fuerte estado de embriaguez bajo el cual un detenido hubiere estado condu-ciendo, si se somete al análisis químico no se le ocupa la licen-cia de inmediato y, prestada la correspondiente fianza, esa persona, horas más tarde, podría estar conduciendo otra vez un vehículo de motor. El que la ocupación de la licencia proceda sólo por el hecho de no haberse sometido al análisis químico disuelve, a mi juicio, la base fundamental de justifi-cación que tendría una medida tan drástica y rigurosa ya que, como he dicho, la ocupación de la licencia en tal caso no responde a una inmediata protección del público. Sobre todo es así si se considera que el hecho de si el detenido acepta o rehúsa someterse a examen no tiene gran utilidad en la etapa de la determinación de causa probable por cuanto el magistrado en ese momento carece del beneficio del resul-tado de dicho examen.
No obstante lo anteriormente expuesto, no estoy tampoco en posición de sostener que la disposición aquí impugnada que autoriza la ocupación inmediata de la licencia carece totalmente de base razonable. Tiene el efecto, deseable, de desalentar la negativa a someterse al análisis, allí donde no hay una justificación, si se considera que el análisis puede ser de utilidad para el Estado más adelante en el proceso por el delito de guiar en estado de embriaguez.
A tenor de lo anteriormente expuesto es claro para mí que la ocupación de inmediato de la licencia en tales casos tiene *849un concepto y el efecto de sanción punitiva por rehuir el análisis cuando todavía no se ha determinado si hubo o no justificación válida para la negativa.
■ Es deber de los tribunales hacer todo esfuerzo posible para sostener la constitucionalidad de un estatuto. Por otra parte, también es deber de los tribunales, allí donde choca el interés del público con el interés del ciudadano, tratar de buscar la fórmula de conciliación de esos intereses, prote-giendo ambos y evitando, mientras se pueda, que el uno des-truya al otro. Con estos criterios en mente, considerando que. en tales casos, que se tramitan en el Tribunal Superior, un Fiscal tiene hasta 60 . días para radicar acusación y el Tribunal hasta un período adicional de cuatro meses para la celebración del juicio dentro de los términos prescriptivos permisibles, aparte de las dilaciones justificadas que puedan ocurrir, antes de que se adjudique el hecho de si hubo o no justificación por parte del detenido para no someterse a examen, entiendo, para una debida protección de aquel acu-sado de entre otros culpables que a la larga pueda resultar inocente del hecho de no haberse sometido al análisis sin jus-tificación, que el Tribunal debe dar un mandato al Tribunal Superior al efecto de que tan pronto un acusado a quien se le ha-ocupado la licencia lo solicite, aun cuando no se hubiere radicado todavía la acusación, se celebre una vista judicial en donde se determine, previa audiencia de las partes y a la luz de la prueba producida, si el acusado estuvo o no justifi-cado en no someterse a examen, y si el Tribunal Superior concluyere que lo estuvo, le deberá restituir de inmediato su licencia aunque quedaren pendientes los demás procedimien-tos sobre la comisión del delito para dilucidarse en su día. Me parece que la anterior norma es necesaria para liberar la disposición de ley que aquí se ha atacado como inconstitu-cional de un sentido de opresión e injusticia para el caso de un inocente. No voy a entrar en una discusión árida en cuanto a si la licencia para conducir vehículos de motor es *850un derecho o un privilegio, claro está, nadie nace con el derecho natural de ser chófer, pero será cerrar los ojos a la realidad en que vivimos si se ignorase que el disfrute de la facultad de conducir vehículos de motor una vez que se ha obtenido en ley no tiene hoy el mismo concepto que podía tener cuando el automóvil sólo se usaba para solaz de la familia los días festivos.
Al revocarse la sentencia yo instruiría a la Sala senten-ciadora que, de estar aún ocupada esta licencia, celebre de inmediato una vista y determine si hubo o no justificación para rehusar el análisis químico, si ese fue el hecho, y si ya no se hubiere dispuesto definitivamente del asunto.

(1) En un alegato ante la Sala sentenciadora el acusado expuso los hechos así, que luego reprodujo en el alegato a este Tribunal: “El acusado (aqqí.. opositor) Don Juan Carrión Díaz, de 42 años, .casado, padre de familia, y de profesión chófer de guagua, se personói voluntariamente al *844Cuartel de la ' Policía de Cagüas . durante' la mañana del domingo 11 de marzo de 1962, con el propósito ,de solicitar información relacionada con una querella interpuesta por un vecino en su contra. De allí salió para la cárcel acusado por dos delitos de alteración a la paz: uno cometido en ‘la salida para Gurabo' y el otro ‘en la Sala de Retén del Cuartel de la Policía de Cag-uas’, y además por el delito de conducir en estado de embriaguez. (Tribunal de Distrito, Criminal Nos. 62-508 y 62-523; Tribunal Superior, Criminal No. M-62-98). Por añadidura, se le despojó de su herramienta de trabajo: la liceneia de conducir, en virtud del procedimiento dispuesto en la Sección 5-804 de la Ley 141 de 1960, y no se le devolvió a pesar de su sincera y reiterada protesta.”